Citation Nr: 0807710	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for spondylosis, 
lumbar, L-5, (low back disability) currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) that increased the veteran's evaluation 
of the veteran's low back disability to 20 percent disabling, 
effective June 23, 2005.


FINDINGS OF FACT

1.  The veteran's spondylosis L5 is manifested by forward 
flexion of the thoracolumbar spine of 0-70 degrees, painful 
from 50-70 degrees with a functional loss of 20 degrees; 
lateral flexion bilaterally of 20 degrees with pain (loss of 
10 degrees due to pain), and rotation of 20 degrees 
bilaterally with pain in the last 10 degrees (functional loss 
of 10 degrees).

2.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent 
evaluation for low back disability were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant July 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  

In this case, the veteran is already service-connected for 
spondylosis, lumbar L-5.  When a veteran claims a service-
connected condition has increased in severity, a VA 
examination is warranted.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability, and in 
August 2005, he was formally evaluated by VA for this 
purpose.

The Board finds that all necessary development has been 
accomplished that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records from the San Juan VA Medical Center ("VAMC").  The 
veteran did not submit additional private treatment records.  
He was afforded a VA examination in August 2005.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran was initially granted a 10 percent disability 
rating in August 1971, for spondylosis under Diagnostic Code 
5299-5237, which was raised to 20 percent disabling in an 
August 2005 rating decision.  The veteran contends that his 
pain has worsened and spread and that the 20 percent 
evaluation does not accurately reflect the severity of the 
disorder.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Additionally, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion.  Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion.  Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, such as through atrophy.  38 C.F.R. § 
4.40.  Pain experienced by the claimant, with increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the like 
expected can also be considered when rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  38 C.F.R. §§ 4.45, 4.59.

The veteran currently has a 20 percent disability evaluation 
for spondylosis, which was deemed analogous to a lumbosacral 
or cervical strain, under Diagnostic Code 5237.  Under this 
code, lumbosacral strain is studied with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A note following the schedular criteria 
indicates that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is from 0 to 90 degrees, 
extension from 0 to 30 degrees, left and right lateral 
flexion from 0 to 30 degrees, and left and right lateral 
rotation from 0 to 30 degrees.  

A 40 percent rating requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine. A 100 percent 
rating requires evidence of unfavorable ankylosis of the 
entire spine.  

The veteran's medical history, including VA outpatient 
treatment records, show a history of the veteran having back 
pain dating to in-service injuries.

A VA examination was provided to the veteran in August 2005.  
The VA examiner found the veteran to complain of back pain, 
which has become more aggravated in the past five or six 
years.  The veteran described precipitating factors to pain 
as prolonged standing, sitting and cloudy or rainy days.  He 
told the examiner he is only able to walk for 5 to 10 
minutes.  

The August 2005 VA examination also found the veteran to have 
forward flexion of 0 to 70 degrees, painful from 50 to 70 
degrees with a functional loss of 20 degrees due to pain.  
Backward extension was 20 degrees, painful in the last 10 
degrees, with a functional loss of 10 degrees due to pain.  
Lateral flexion bilaterally was recorded as 20 degrees, 
painful at 10 degrees, with a functional loss of 10 degrees 
due to pain.  Rotation bilaterally was recorded as 20 
degrees, also with a functional loss of 10 degrees due to 
pain.  The examination revealed tenderness at the 
paravertebral muscles of the lumbosacral area; however, 
repetitive flexion and extension of the thoracolumbar spine 
caused no pain increase, fatigue, weakness or lack of 
endurance or change in range of motion.  The examiner stated 
that the disability was not manifested by incapacitating 
episodes of intervertebral disc disease requiring bedrest 
prescribed by a physician.  He diagnosed the veteran as 
having lumbosacral strain, myositis; discogenic disease of 
the lumbosacral spine and spondylosis at the lumbosacral 
spine.

A VA lumbar spine MRI from August 2005 revealed mild 
strengthening of the spine as seen in inflammatory changes.  
Discogenic disease of the lower lumbar spine was noted, as 
was retrolisthesis at L5-S1.  Osteopenia, spondylosis and 
degenerative joint diseases of the pelvic spine and pelvis 
were also noted.  

Applying the criteria of Diagnostic Code 5237 to the evidence 
of record does not approximate a higher evaluation of the 
veteran's disability.  The August 2005 VA examination shows 
that the veteran's forward flexion of the thoracolumbar spine 
was greater than 30 degrees.  Thus, the preponderance of the 
evidence shows that the criteria for an evaluation in excess 
of 20 percent are not met.  Further, neither a 50 percent nor 
a 100 percent evaluation can be granted, as there is no 
medical evidence of ankylosis of the spine.  Further, as the 
condition was not manifested by incapacitating episodes of 
intervertebral disc disease requiring bedrest prescribed by a 
physician, a higher rating under Diagnostic Code 5243 is not 
warranted.  

In addition, the Board notes that service connection is in 
effect for peripheral neuropathy of his lower extremities due 
to his diabetes mellitus, so an additional rating is 
prohibited as it would amount to pyramiding.  38 C.F.R. 
§ 4.14 (2007).

Moreover, there is no evidence that warrants referral of the 
veteran's claims for extraschedular consideration.  There is 
no evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's back disability.  
Treatment has been very limited, the veteran is not shown to 
have been hospitalized due to his back disability.  
Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) 
(2007).


ORDER

An increased rating for spondylosis, lumbar, L-5, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


